Citation Nr: 0629010	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  00-01 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for hepatitis 
C prior to July 1, 2001, and to a rating in excess of 20 
percent beginning on that date.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to October 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

In March 2001, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

When the case was last before the Board in May 2005, it was 
remanded for additional development.


FINDINGS OF FACT

1.  For the period prior to July 1, 2001, the veteran's 
hepatitis C was manifested by demonstrable liver damage with 
mild gastrointestinal disturbance.

2.  For the period beginning July 1, 2001, the veteran's 
hepatitis C has been manifested by daily fatigue, malaise, 
nausea, arthralgia, hepatomegaly, and right upper quadrant 
pain; he does not experience anorexia, weight loss, or 
periods of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hepatitis C for the period prior to July 1, 2001, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7345 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for hepatitis C for the period beginning July 1, 2001, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (2000); 38 C.F.R. §§ 4.7, 
4.115, Diagnostic Code 7354 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that through the supplemental statements 
of the case, letters dated in January and July 2001 from the 
RO, and letters dated in April 2004 and August 2005 from the 
Appeals Management Center (AMC), the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although VA did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  He was given ample opportunity 
to respond and submit evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that an 
increased rating is not warranted.  Consequently, no 
effective date for an increased rating will be assigned, so 
the failure to provide notice with respect to this element of 
the claim was no more than harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulation.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claim in November 2005.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Factual Background

In a September 1998 rating decision, the RO granted service 
connection for hepatitis C associated with chronic fatigue 
and arthralgia.  A 10 percent rating was assigned, effective 
March 9, 1997.  The veteran appealed this decision.

In December 1998 the veteran filed a claim for an increased 
rating for his hepatitis C.  After proposing to reduce the 
veteran's rating for hepatitis C from 10 percent to 
noncompensable, the RO did so in a September 1999 rating 
decision.  The noncompensable rating became effective 
December 1, 1999.  

A January 1999 CT scan of the liver notes findings consistent 
with focal fatty infiltration of the liver.  There was no 
specific evidence of hepatic cirrhosis; however, it was noted 
that a negative CT scan such as this does not exclude the 
possibility of early cirrhosis.  No other abnormalities were 
detected.

A February 1999 VA examination report notes that the veteran 
complained of feeling tired all the time and of muscle aches 
all over his body.  The veteran had no abdominal pain or 
other gastrointestinal symptoms.  Lab results showed four 
normal liver function tests and one that was slightly 
elevated.  

In May 1999, a VA medical opinion was obtained.  The report 
states that the veteran had either cleared his hepatitis C or 
had viral replication occurring a level below the detection 
limit for hepatitis C (RNA)-P assay because he had no 
documentation consistent with active hepatitis C.  The VA 
physician opined that it was unclear whether the veteran's 
chronic fatigue and arthralgia were related to active 
hepatitis C.  Treatment for hepatitis C was not recommended, 
based on the current clinical and laboratory assessment.  

A June 1999 VA progress note states that the veteran was seen 
for dysphagia and occasional loose stools.  The veteran's 
appetite was noted to be good.

An August 1999 letter from J.A. Doull, M.D., states that a 
biopsy of the veteran's liver showed fatty infiltration of 
the liver without signs to suggest a viral etiology.  There 
was inflammation of the liver parenchyma.  Overall, the 
physician opined that fatty infiltration of the liver was 
causing some very mild damage, but nothing of significance.  
The veteran was advised of dietary restrictions for treatment 
of fatty liver.  

An October 1999 progress note indicates that the veteran was 
seen for complaints of diffuse arthralgia, which was 
debilitating but stable.  The examiner stated that the 
veteran's hepatitis C was the likely reason for his 
arthralgia.  

An August 2000 VA progress note states that the veteran is 
overweight.  

A November 2000 VA progress note states that the veteran was 
overweight and that he complained of joint aches and pains.  
Also noted was that the veteran had good gastrointestinal 
functioning.  

An October 2001 letter from H.R. Yost, D.O., states that the 
veteran has chronic hepatitis C, which has caused chronic 
fatigue syndrome.

The report of an April 2002 VA examination notes that the 
veteran has complained of increasing weakness.  He denied 
having peptic ulcer disease or GI bleeding.  He complained of 
constant nausea but no vomiting.  He has vague, constant 
abdominal pain in the right upper quadrant.  He has no 
chronic fever and no chills.  He also complained of having 
diffuse muscle and joint pain all over the body as well as 
chronic fatigue and weakness.  He cannot walk more than one 
block or climb more than 10 stairs at one time.  He cannot do 
some of his daily activities; he needs his wife's help.  He 
does not exercise and cannot push a vacuum or mow the lawn.  
He reportedly has not worked since 1992.  His appetite is 
fair.  He gained about 15 pounds over the last year.  The 
diagnosis was hepatitis C infection with only increased 
gamma-GTP liver enzyme.  Other liver enzymes were within 
normal limits.  The examiner opined that the veteran's 
chronic fatigue, diffuse muscle and joint pain, skin rash, 
nausea, and abdominal pain are as likely as not related to 
his hepatitis C infection.  The examiner further opined that 
the hepatitis C does not render the veteran unemployable in 
sedentary jobs.

In a July 2002 rating decision, the RO reinstated the 
veteran's 10 percent rating, effective December 1, 1999, and 
granted a 20 percent rating effective July 1, 2001.

A December 2002 VA progress note states that the veteran is 
very easily fatigued from his hepatitis C.  He was noted to 
be well nourished.  The assessment was hepatitis C, which 
causes fatigue and limits his working ability to no more than 
1-2 hours a day.  

A March 2003 letter from the VA Outpatient Clinic notes that 
the veteran was limited to working 4-6 hours a week.  

The report of a December 2005 VA examination notes that the 
veteran has never received any treatment for his hepatitis C.  
The veteran denied any episodes of abdominal pain or 
distension, vomiting or diarrhea.  The veteran did complain 
of some intermittent nausea and fatigue but no weakness.  On 
exam the veteran was noted to be obese.  There was no 
hematemesis, melena, or ascites.  Examination of the abdomen 
showed it to be soft, nontender, without rebound, rigidity, 
or guarding.  There was no organomegaly and bowel sounds were 
present.  There was no evidence of muscle wasting or pain or 
tenderness.  There were no other signs of liver disease.  
There was no palmar erythemi or spider angiomata present.  
There was no evidence of jaundice.  The examiner opined that 
there are no current residuals of hepatitis C and that the 
veteran is fully employable.  The veteran's thyroid function 
and liver enzymes are normal.  There is no indication that 
any previous infection of hepatitis C would constitute 
unemployability at this time.

General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.




Analysis

The record reflects that for the period prior to July 1, 
2001, the veteran's hepatitis C was evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7345 
(2000).

During the pendency of this appeal, the criteria for rating 
hepatitis were revised, effective July 2, 2001.  See 66 Fed. 
Reg. 29,486-29,489.

The criteria for evaluation of infectious hepatitis at 38 
C.F.R. § 4.114, Diagnostic Code 7345, in effect prior to July 
2, 2001, provided that a 60 percent evaluation is warranted 
for infectious hepatitis with moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue and mental depression.  A 30 percent evaluation was 
warranted for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  A 10 percent evaluation was warranted 
for demonstrable liver damage with mild gastrointestinal 
disturbance.  38 C.F.R. § 4.114, Diagnostic Code 7345 (2000).

Note 1 following Diagnostic Code 7345 provides that sequelae, 
such as cirrhosis or malignancy of the liver, will be 
evaluated under an appropriate diagnostic code, but the same 
signs and symptoms should not be used as the basis for 
evaluations under Diagnostic Code 7345 and a diagnostic code 
for sequelae.  38 C.F.R. § 4.114 (2000).

Note 2 following Diagnostic Code 7345 provides that a period 
of "incapacitating symptoms" means a period of acute signs 
and symptoms severe enough to require bed rest and treatment 
by a physician. 38 C.F.R. § 4.114 (2000).

Under the new criteria, a 10 percent evaluation is applicable 
where hepatitis C is productive of intermittent fatigue, 
malaise, and anorexia, or where there are incapacitating 
episodes with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia and right upper quadrant pain, 
having a total duration of at least one week, but less than 
two weeks during the previous 12 month period.  Hepatitis C 
with daily fatigue, malaise, and anorexia, requiring dietary 
restriction or continuous medication, or for incapacitating 
episodes with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain, having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period warrants a 
20 percent evaluation.  A 40 percent evaluation is in order 
in cases of daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or for incapacitating episodes 
with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain, having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.  38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2005).

On review of the evidence of record, the Board concludes that 
an evaluation in excess of 10 percent is not warranted for 
the period prior to July 1, 2001.  In this regard the Board 
notes that there is no medical confirmation of cirrhosis or 
malignancy of the liver.  A January 1999 CT scan showed 
findings consistent with focal fatty infiltration of the 
liver, but the veteran had good GI function and he had no 
complaints other than diffuse arthralgia and joint aches.  An 
August 1999 biopsy of the liver showed fatty infiltration of 
the liver without signs to suggest a viral etiology.  The 
physician stated that this was causing some very mild damage 
but nothing of significance.  Moreover, a May 1999 VA medical 
opinion indicates that based upon laboratory results and 
because there was no indication that the veteran had active 
hepatitis C, no treatment for such was recommended.  In sum, 
the symptoms of hepatitis C are not in excess of the mild 
gastrointestinal disturbance and demonstrable liver damage 
contemplated by the assigned evaluation.  Accordingly, a 
higher rating is not for application for this time period.

For the period beginning July 1, 2001, the veteran is 
assigned a 20 percent rating based upon Diagnostic Code 7354.  
After reviewing the evidence from this time period, the Board 
finds that a higher rating is not warranted for this time 
period, either.  The medical evidence shows that the veteran 
complained of increasing weakness, arthralgia, and 
hepatomegaly, constant nausea but no vomiting, constant 
abdominal pain in the right upper quadrant, no chronic fever, 
no chills, diffuse muscle and joint pain, and chronic fatigue 
and weakness.  The veteran's liver enzymes were normal with 
the exception of one enzyme test which was elevated.  The 
evidence has repeatedly shown that the veteran's appetite is 
adequate to good, that he is well nourished, and even that he 
is overweight.  He does not experience anorexia, weight loss, 
or flare-ups during which he has acute signs and symptoms 
severe enough to require bed rest and treatment by a 
physician.  Although there is medical evidence opinion 
indicating that the veteran was limited to working 1-2 hours 
a day, this opinion is unsupported and rebutted by the more 
recent examination findings.  The medical evidence shows that 
the hepatitis C has not necessitated dietary restriction or 
other therapeutic measures.  In addition, there is no medical 
evidence to suggest that he experiences acute episodes where 
he is bedridden for the requisite amount of time to warrant a 
higher rating (four weeks for a 40 percent rating or six 
weeks for a 60 percent rating) under the revised criteria.  
In fact, the most current medical evidence shows that the 
veteran is fully employable and suffers no residual effects 
of any previous hepatitis infection.  Additionally, as 
mentioned above, he does not experience anorexia or any 
weight loss.  In sum, the disability picture does not more 
nearly approximate the former or current criteria for a 
rating in excess of 20 percent during the period beginning 
July 1, 2001.  As such, a higher rating is not warranted for 
this time period.

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for hepatitis C and the manifestations of 
such are consistent with the assigned schedular evaluations.  
In sum, there is no indication that the average industrial 
impairment from the veteran's hepatitis C would be in excess 
of that contemplated by the assigned evaluations.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 10 percent for hepatitis 
C prior to July 1, 2001, and to a rating in excess of 20 
percent beginning on that date is denied.



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


